UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 26, 2011 (July 3, 2011) LEGEND MINING INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation 000-53832 (Commission File Number) 75-3268988 (IRS Employer Identification No.) 862 Murray Ct. Yuba City, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code858-361-4499 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CRF 240.13e-4(c)) Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On July 3, 2011, an individual loaned us $50,000 which is due on demand bearing an interest rate of 6% per annum, calculated annually, in exchange for a promissory note issued to such individual evidencing such terms. In addition, on July 10, 2011, the same individual loaned us another $50,000 which is due on demand bearing an interest rate of 6% per annum, calculated annually, in exchange for a promissory note issued to such individual evidencing such terms. A form of the promissory notes issued by us to the individual is attached hereto as Exhibit 10.1. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Form of Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 26, 2011 LEGEND MINING INC. By: /s/ Avtar Dhillon Name: Avtar Dhillon Title: President and Director 3
